Per Curiam.

This was an action by Millet against the Jeffersonville Pailroad Company, founded on section 8 of an act approved May 1,1852, which declares that, “"Whenever any person shall die froin any injury resulting from the negligence or unskilfulness of any of the officers or servants of any railroad company in. this State, such company shall be liable in damages, if such deceased be a minor and unmarried, to the father, or if there be no father, to the mother of such deceased.” 1 R. S.,p. 426.
The complaint charges that said company while running upon their railroad a locomotive and train of cars, by the negligence, unskilfulness, • and carelessness of their officers and servants, ran said locomotive against *256and upon one Maria Millet, the infant daughter of the plaintiff, and from injuries thereby received, she died.
W. Herod and S. Stansifer, for the appellant.
C. E Walker, for the appellee.
Proper issues being made, the cause was submitted to a jury who found for the plaintiff. New trial refused and judgment.
We have heretofore decided that the section to which we have referred, and on which the present action is founded, was virtually repealed by section 784 of an act approved June 18th, 1852. Peru and Indianapolis Railroad Company v. Bradshaw, 6 Ind. R. 146.
That decision decides the case before us. The judgment is reversed with costs.
Stuart, J.
having dissented from the opinion given in the case cited, dissents from this.